Citation Nr: 1428743	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-21 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for thoracolumbar spine disability.

2.  Entitlement to an effective date earlier than September 8, 2008, for the award of a 40 percent evaluation for thoracolumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for neck disability.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a urinary disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1969.

This matter comes before the Board in a manner requiring some explanation.  An August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington denied a claim seeking to reopen the matter of service connection for neck disability.  The same rating action granted an increased rating for service-connected thoracolumbar spine disability from 10 percent to 40 percent, effective September 8, 2008.  In September 2009, the Veteran disagreed with the rating action as to the denial of his claim to reopen, as to the new disability percentage assigned the thoracolumbar spine disorder, and as to the effective date of the assigned 40 percent rating.

A January 2010 rating action denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a urinary disorder.  The Veteran disagreed with the rating action in March 2010.

On September 1, 2010, VA issued a statement of the case to the Veteran addressing each of the above matters.  The next communication from the Veteran or his representative concerning the above matters was received on November 8, 2010, and expressed his desire to perfect an appeal.

Although the RO considered the November 2010 communication as untimely, and opted instead to treat it as a new claim for some of the above matters, the Board points out that through application of 38 C.F.R. § 20.305(a) and (b), the November 2010 was in fact received by VA in a timely manner.  Consequently, the above matters are properly before the Board.


Referral for clarification or action

The Board notes that on an October 2013 form styled as a "Notice of Disagreement", the Veteran listed several matters, and marked every available box when specifying the nature of his disagreement (indicating that he disagreed with each matter as to service connection, effective date of award, evaluation of disability and "other").  The Board is unable to determine what, if anything, the Veteran actually is intending to challenge, or what rating action is the subject of his submission.  The Board consequently will take no action on his October 2013 form at this time, and instead refers it to the RO for any appropriate clarification or action.

In January 2014 and February 2014 statements, the Veteran appears to have raised a multitude of issues.  Those documents, and the claims mentioned therein, are referred to the RO for appropriate action.  In an April 2014 statement, the Veteran's son requested recognition as a "helpless child" of the Veteran; it appears that the RO is already undertaking action on that claim.

Referral for statement of the case

In a March 2011 rating action, the RO implemented a December 2010 Board decision awarding a 60 percent evaluation for the Veteran's service-connected right knee disorder.  The RO calculated the resulting combined disability rating for the service-connected disabilities as 90 percent.  In a September 2011 statement, the Veteran expressly disagreed with that calculation, arguing that the combined disability rating should be 100 percent.  The RO has not issued the Veteran a statement of the case on this matter.

A September 2011 rating action denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disability, denied service connection for bilateral hip disability, and denied reopening of a claim seeking service connection for a urinary disorder.  In February 2012, the Veteran disagreed with the above determinations.  He has not yet been issued a statement of the case addressing those matters.

In a September 2013 rating action, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, effective October 1, 2008.  In a February 2014 statement, the Veteran indicated that he desired that the 100 percent rating be made retroactive by decades.  The Board construes his statement as a notice of disagreement with the effective date assigned the award of a TDIU.  A statement of the case addressing that matter has not been issued.

For each of the above-referenced issues, the Veteran has submitted a timely disagreement but was not issued a responsive statement of the case.  Although normally the Board would remand those issues for further procedural action, see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), given the nature of the remand in this case for the issues properly before the Board for appellate review, the Board finds that referral, rather than remand, of the above issues is appropriate.

Accordingly, the following matters are referred to the RO for the issuance of a statement of the case:  whether the combined disability rating for the Veteran's service-connected disabilities was properly calculated; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disability, service connection for bilateral hip disability, whether new and material evidence has been submitted to reopen a claim seeking service connection for a urinary disorder; and entitlement to an effective date earlier than October 1, 2008 for the award of a TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The November 2010 document which serves as the substantive appeal of the issues on appeal indicates that the Veteran desires a hearing before a traveling Veterans Law Judge.  To date, that request for a Board hearing has not been honored.  The Veteran is entitled to the opportunity to attend his requested hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  The Board notes that the Veteran has recently moved to Oregon, and that this should be taken into consideration when scheduling the hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge.  The Veteran should be timely notified of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

